Citation Nr: 0624846	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a June 1984 rating decision was clearly and  
unmistakably erroneous in assigning a single 10 percent 
rating for tinnitus?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a March 2003 decision of the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDING OF FACT

There was a tenable basis in the record for the RO to assign 
only a 10 percent rating in June 1984 for tinnitus.


CONCLUSION OF LAW

Entitlement to an evaluation for tinnitus in excess of 10  
percent based on clear and unmistakable error in a June 1984 
rating decision is not warranted.  38 U.S.C.A. § 7105  (West 
2002); 38 C.F.R. §§ 3.104, 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), prescribes 
VA duties to advise a claimant of the evidence needed to  
substantiate a claim and to help a claimant obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102,  
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
duties are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  
3.326 (2005).  There are, however, some claims to which the  
VCAA does not apply, one of which is a claim based on an  
allegation that a VA decision is clearly and unmistakably 
erroneous.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  Therefore, further discussion of the VCAA is not 
warranted.

Clear and Unmistakable Error

The veteran alleges clear and unmistakable error (CUE) in a 
June 1984 RO decision that granted a single 10 percent rating 
for service connected tinnitus.  His representative has 
explained the bases of his allegation of CUE in the Notice of 
Disagreement received in March 2004 and VA Form 646, 
Statement of Accredited Representation in Appealed Case dated 
in May 2004.  The Board observes that the arguments advanced 
derive principally from interpretations vis-à-vis revisions 
to the rating criteria for tinnitus that occurred well after 
the June 1984 rating action.  See e.g. 68 Fed. Reg. 25,822-23 
(2003).

Specifically, his representative argues, with citation to 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(subsequently invalidated by Kuzma v. Principi, 341 F.3d 1327  
(Fed. Cir. 2003)), Collins v. Principi, 3 Vet. App. 310, 314 
(1992), 38 C.F.R. § 4.25(b), and 38 C.F.R. § 4.87, Diagnostic 
Code 6260, that because the laws and regulations in effect at  
the time of the June 1984 rating decision did not 
specifically prohibit separate 10 percent ratings for each of  
the veteran's ears due to his service connected tinnitus, the 
June 1984 rating decision committed CUE in not granting  
separate 10 percent ratings. 

The June 1984 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).  The law provides 
that a prior final rating action will be revised only on the 
basis of CUE.  38 C.F.R. § 3.105(a).  Such error exists only 
where it appears "undebatably" that "[e]ither the correct 
facts, as they were known at the time, were not  before the 
adjudicator or the statutory or regulatory  provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  A determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior unappealed  rating decision.  Russell 
v. Principi, 3 Vet. App. at 314.  Additionally, CUE is the 
kind of error of fact or law that, when called to the 
attention of later reviewers, compels the  conclusion, to 
which reasonable minds could not differ, that  the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  

In June 1984, 38 C.F.R. § 4.87, Diagnostic Code 6260 (1984), 
provided a 10 percent rating for tinnitus that was  
persistent as a symptom of head injury, concussion or 
acoustic trauma.

Based on a review of the evidence contained in the record at  
the time of the June 1984 decision, namely service medical 
records and VA examination reports, the Board finds that VA 
did not commit CUE with respect to the application of 
Diagnostic Code 6260 in its June 1984 decision.

The Board has reached this conclusion because 38 C.F.R. § 
4.87 (1984) did not specifically provide for a rating in 
excess of 10 percent for tinnitus.  Therefore, after weighing 
the evidence it was clearly within the RO's rating discretion 
to assign tinnitus a single 10 percent rating under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1984).  

The Board has also reached this conclusion because the record 
in December 1984 was silent for any evidence that the  
tinnitus, acting alone, resulted in frequent periods of  
hospitalization or in a marked interference with employment 
and therefore met the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1)(1984).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Therefore, the June 1984 rating decision's assessment of  the 
veteran's disability was a tenable one and cannot be said to 
constitute an error about which reasonable minds could not 
differ.  In short, the June 1984 rating decision constituted 
a reasonable exercise of rating judgment under the law as it 
then existed, especially in light of the evidence suggesting 
no problems of the kind required for a  rating higher than 10 
percent.  That judgment will not be disturbed now by finding 
CUE where none exists.

The Board also observes that the Federal Circuit recently 
affirmed VA's long-standing interpretation of Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  Finding that there was a lack of 
evidence suggesting that VA's interpretation of Diagnostic 
Code 6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that it is error 
in not deferring to VA's interpretation.


ORDER

A disability evaluation in excess of 10 percent for tinnitus  
based on CUE in a June 1984 rating decision is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


